Barrett, J. (dissenting):
The question here is not what the judgment might have been, but what it is. People are not to be put into jail by a construction which expands the judgment beyond its definite and clearly-expressed terms. (Ketchum v. Edwards, 153 N. Y. 534.) What, ■ then, is the judgment? Simply that the plaintiff pay to certain defendants specified, sums of money. This judgment is based upon a decision which finds that the plaintiff “is indebted” to these defendants in the specified sums. There is not a word in the judgment respecting any trust fund; It is an ordinary equity judgment which runs against the plaintiff personally and which can be enforced by execution against his property the same as any other judgment in personam. It cannot be turned into anything else by reference to *107the pleadings. The defendant, respondent, chose to formulate, ask for and obtain this judgment. It was the judgmtent to which, as the result of the tidal and decision, upon the pleadings and proofs, she deemed herself entitled.
Nothing lias ever been taken from or added to it. It is even in harmony with the prayer for relief which she embodied in her answer to the plaintiff’s supplemental complaint. That prayer for relief reads as follows : “ Wherefore this defendant prays that the plaintiff, as trustee of the fund mentioned in the complaint, be adjudged to pay to her the sum- of eleven hundred and seventy 20-100 dollars ($1,170.20) with interest from April 1st, 1897, together with the costs of this action, which have accrued since that date.”
The defendant when she formulated her judgment might, had she reasoned as Justice Ing-eaham does, have asked for a- decree expressive of like views. But she did not. She preferred a personal judgment against the plaintiff, rather than a judgment directing him to hand over ^.specific fund. Either that or she did not deem herself entitled to the latter judgment. In view of the judgment which was entered, no one would, probably, have been more surprised than her legal advisers ll-ad they been told, after issuing an execution upon it, that that process must be. set aside as unauthorized and that their client’s sole remedy for its enforcement was contempt proceedings.
But, further, the result would have been the same, had the judgment in terms run against the plaintiff as trustee. It is an entire mistake to say that in the cases referred to by the appellant, “ the judgment was against the defendant generally, requiring him to pay a sum of money to the successful party which was to be satisfied out of his property generally.” They are, on the contrary, cases directing the payment of money by trustees as such. (People ex rel. Fries v. Riley, 25 Hun, 587; Matter of Watson v. Nelson, 69 N. Y. 544; Myers v. Becker, 95 id. 486 ; Matter of Hess, 48 Hun, 586, 588; Randall v. Dusenbury, 51 How. Pr. 367; affd., 41 N. Y. Super. Ct. 456; and see Fassett v. Tallmadge, 14 Abb. Pr. 188; Ross v. Butler, 57 Hun, 110; Pittsfield Natl. Bank v. Tailer, 50 N. Y. St. Repr. 415 ; People ex rel. Borst v. Grant. 41 Hun, 351).
The only difference between these cases and the present — treating the plaintiff here as a trustee — is that there the trustee was *108defendant, while here, if he be a trustee, he is plaintiff. But, surely,that is an immaterial difference. Indeed,, there is something fanciful in the idea that the rule is affected by the inversion of the parties. The judgment is essentially the same, whether it runs against one who has come, or who has been brought into the court. The plaintiff, it is true, came into the court, but he brought no fund into it. If he had done so, we -would not be troubled with this proceeding— for the court would have had the fund in its possession and would have distributed it. The plaintiff in his complaint may have alleged that he had a fund," and may .have asked the court to determine who was entitled to-i-t.- But his coming into court and doing this did not make his status as a suitor analogous to that of an officer of the court, to he dealt with summarily upon failure to obéy its directions. He was still a plaintiff in his own right, and as such he simply invoked an appropriate judgment. The judgment thereupon given can only be enforced .according to law, "as applicable to' its terms.,, ,
There is nothing in the point that the judgment could not be docketed and enforced by. execution, because of the requirement that it be paid within five days. (Jacquin v. Jacquin, 36 Hun, 378; Branth v. Branth, 20 Civ. Proc. Rep. 34; and see O'Gara v. Kearney, 77 N. Y. 423.) Were, that position maintainable, imprisonment for debt could be revived by the simple device of making money judgments payable in a specified time.
The .order appealed from should be reversed, with ten - dollars costs and disbursements of the appeal, and the motion denied, with ten dollars costs.
Rumsey, J., concurred.
Order affirmed, with, ten dollars costs and disbursements.